DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayyah (20150378012).
Referring to claim 1, Sayyah shows a chip-scale coherent lidar system (see figure 1A), comprising:
a master oscillator integrated on a chip (see figure 1A FMCW Gen) and configured to simultaneously provide a signal for transmission (see figure 1A note Ref 12 and transmission beam Ref 28) and a local oscillator (LO) signal (see figure 1A Ref 12 and the LO beam out of the waveguide Ref 20);
a beam steering device configured to direct an output signal obtained from the signal for transmission out of the system (see figure 1A Ref 26);
a combiner on the chip configured to combine the LO signal and a return signal resulting from a reflection of the output signal by a target (see figure 1A Ref 38 also see paragraph 24); and

Referring to claim 12, Sayyah shows wherein the system is bistatic (see figure 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah (20150378012) in view of Welford (9810775).
Referring to claim 2, Sayyah fails to show but Welford shows the master oscillator includes a gain medium that is modulated by a current source to provide a frequency modulated continuous wave (FMCW) signal (see figures 14 and 15).  It would have been obvious to include the gain medium with current source because this is common when making compact chip sized LIDAR devices.  
Referring to claim 3, the combination of Sayyah and Welford shows the current source is off the chip (see figures 14-15 note the pump Ref 400 is separate from the gain medium).

Referring to claims 13 and 17, Sayyah fails to show the use of the FMCW coherent LIDAR device, Welford shows a similar LIDAR device is used in a vehicle and is configured to detect a location and speed of an object relative to the vehicle (see column 9 lines 20-35).  It would have been obvious to implement this type of LIDAR device in a vehicle as taught by Welford because this is extremely well known and adds no new or unexpected results.  
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah (20150378012) in view Nicolaescu (20190391243).
Referring to claim 10, Sayyah fails to show but Nicolaescu shows a similar device that includes the one or more photodetectors is a germanium-on-silicon (Ge-on-Si) photodetectors (see paragraph 205).  It would have been obvious to include the Ge-on-Si photodetectors because this is extremely well known in coherent LIDAR detectors and adds no new or unexpected results. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah (20150378012) in view of Swanson (20170299697).
Referring to claim 11, Sayyah fails to show a monostatic embodiment including a circulator however Swanson shows a similar chip based LIDAR device that includes a circulator (see figure 3).  It would have been obvious to include the circulator with a monostatic system because this allows for a more compact transmission/reception area and is extremely common.  
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welford (9810775) in view of Savage-Leuchs (20110122895).
Referring to claim 14, Welford shows method of assembling a coherent lidar system, the method comprising:
integrating a master oscillator on a chip to simultaneously provide an output signal and a local oscillator (LO) signal (see figure 15 note the “signal and the “idler” beam), wherein the master oscillator includes a gain medium (see figure 15 Ref 610), a first mirror (see figure 15 Ref 620), and a second mirror (see figure 15 Ref 630); and
arranging a first current source to supply the gain medium (see figure 15 Ref 400).  However Welford fails to show a second current signal being supplied to the optical amplifier.
Savage-Leuchs shows a similar device that includes a second current signal being supplied to an optical amplifier (see figure 1A Ref 112).  It would have been obvious to include the optical amplifier because this is common and adds no new or unexpected results.  
Referring to claim 15, Welford shows comprising arranging the first mirror to pass through a transmit signal from the gain medium to the optical amplifier and arranging the second mirror to pass through the LO signal from the gain medium (see column 36 lines 30-46).
Referring to claim 16, Welford shows the first current source to modulate a frequency of the gain medium (see column 27 lines 10-25).
Claims 4-7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayyah (20150378012) Welford (9810775) in view of Savage-Leuchs (20110122895).
Referring to claims 4 and 19, Sayyah shows a chip-scale coherent lidar system (see figure 1A), comprising:
a master oscillator integrated on a chip (see figure 1A FMCW Gen) and configured to simultaneously provide a signal for transmission (see figure 1A note Ref 12 and transmission beam Ref 28) and a local oscillator (LO) signal (see figure 1A Ref 12 and the LO beam out of the waveguide Ref 20);
a beam steering device configured to direct an output signal obtained from the signal for transmission out of the system (see figure 1A Ref 26);
a combiner on the chip configured to combine the LO signal and a return signal resulting from a reflection of the output signal by a target (see figure 1A Ref 38 also see paragraph 24); and
one or more photodetectors configured to obtain a result of interference between the LO signal and the return signal to determine information about the target (see figure 1A Ref 42 also see paragraph 24).
 Welford shows integrating a master oscillator on a chip to simultaneously provide an output signal and a local oscillator (LO) signal (see figure 15 note the “signal and the “idler” beam), wherein the master oscillator includes a gain medium (see figure 15 Ref 610), a first mirror (see figure 15 Ref 620), and a second mirror (see figure 15 Ref 630); and

Savage-Leuchs shows a similar device that includes a second current signal being supplied to an optical amplifier (see figure 1A Ref 112).  It would have been obvious to include the optical amplifier because this is common and adds no new or unexpected results.  
Referring to claims 5 and 20, the combination of Sayyeh and Welford shows the first mirror is a low-reflectivity mirror and the second mirror is a high-reflectivity mirror (see column 36 line 30-45).
Referring to claim 6, the combination of Sayyeh and Welford renders obvious a reflectivity of the first mirror is 5-10 percent, and the reflectivity of the second mirror is 80-90 percent (see column 36 line 30-45).
Referring to claim 7, the combination of Sayyeh and Savage-Leuchs shows a semiconductor optical amplifier on the chip with an off-chip current source (see figure 1A note the pumps located remotely from the amplifiers 112).
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.